Citation Nr: 1511376	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  02-03 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty from October 2000 to November 2000. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD in a December 2011 decision.  The appellant appealed the Board's decision to the Court of Appeals for Veterans' Claims (Court).  The Court issued a Memorandum Decision in September 2013 upholding the Board's denial of the claim for an acquired psychiatric disorder based on the claimed stressors of a fall and a sexual assault in service but remanded the issue of such a disorder based on the stressor of witnessing a soldier's death.  

This matter was remanded to the agency of original jurisdiction for additional development in August 2014.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the August 2014 remand for the appeal of the claim for service connection for PTSD.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The appellant was provided a VA examination in November 2014 and a VA medical opinion was provided explaining why the appellant's psychiatric symptomatology did not meet the criteria for PTSD.  As such, the Board concludes that there has been substantial compliance with the remand orders regarding that issue.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant has not been shown to have met the DSM criteria for a diagnosis of PTSD based on her lone corroborated stressor.





CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the appellant in January 2001, prior to the initial adjudication of the claim, and in March 2004 and March 2006.  The claim was readjudicated thereafter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Moreover, no objection to the notice that had been provided was voiced in the appellant's argument to the Court of Appeals for Veterans Claims (Court).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the appellant's claim, and the duty to assist requirements have been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The RO corroborated the appellant's reported stressor event of an soldier dying in basic training.  The Board has reviewed the appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the appellant's PTSD claim.  

The appellant was provided a VA examination in November 2014 to assess whether she met the criteria for a diagnosis of PTSD due to the corroborated stressor event.  The Board has reviewed the examination report and determined that the opinion is adequate, as it is predicated on a full reading of medical records in the appellant's claims file.  The examiner considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The appellant was also provided a VA examination in May 2001 to assess the nature and etiology of her psychiatric disabilities.  The May 2001 VA examination is adequate as it is premised on a review of the record, to include the appellant's assertions of witnessing two soldiers die in her presence during basic training.  The examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr, 21 Vet. App. at 312.   

The Board finds that the duties to notify and assist the appellant have been met, so that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).     

3.  Analysis

The appellant asserts that she is entitled to service connection for PTSD, because she (i) suffered from a fall during service; (ii) was sexually assaulted immediately after the in-service fall; and (iii) witnessed two soldiers die during basic training.  Service connection for PTSD due to the first and second stressor events was denied in a December 2011 decision.  The Court issued a Memorandum Decision in September 2013 upholding the Board's denial of the claim for an acquired psychiatric disorder based on the claimed stressors of a fall and a sexual assault in service, acknowledging that the evidence of record simply did not support the occurrence of either a fall or a sexual assault. 

The Board has jurisdiction over the issue of entitlement to service connection for PTSD due to the third stressor event (witnessing two soldiers die during basic training).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM as the source of criteria for the diagnosis of claimed psychiatric disorders.  

The appellant asserts that she has PTSD due to witnessing a soldier die during basic training.  This stressor event has been corroborated by military records.  

The weight of the competent and credible evidence shows that the appellant does not have a current diagnosis of PTSD.  The appellant was afforded VA psychiatric examinations in May 2001 and November 2014.  After a review of the claims folder and examination of the appellant, the VA examiners concluded that the appellant did not meet the DSM-IV or DSM-V criteria for PTSD.

The appellant was afforded a VA examination in May 2001 to assess the nature and etiology of her claimed psychiatric disorder.  After review of the claims file, the examiner noted that previous treatment notes make reference to the stressors of witnessing two soldiers die in her presence.  The examiner indicated that based upon these stressors, the appellant did not meet the criteria for a diagnosis of PTSD, explaining that the stressor of witnessing two soldiers' deaths during basic training was not sufficient to diagnose the appellant with PTSD as the appellant did not show any distress when relating it.  The examiner noted that the appellant related her in-service stressor in passing and did not seem to become upset by the story.  The appellant did not have an Axis I diagnosis and the Axis II diagnosis was personality disorder with passively aggressive, dependent, and histrionic elements.  

The appellant was afforded a second VA psychiatric examination in November 2014.  After a review of the claims folder and examination of the appellant, the VA examiner concluded that the appellant did not meet the DSM-V criteria for PTSD based upon the stressor event of witnessing a soldier die in basic training.  The VA examiner, a psychologist, indicated that the stressor event did not meet the Criterion A for a PTSD diagnosis and was not adequate to support a diagnosis of PTSD.  The examiner indicated that the appellant did not have any Criterion B, Criterion C, or Criterion H symptoms for a diagnosis of PTSD.   

There is evidence of a diagnosis of PTSD.  An August 2002 examination report shows an assessment of PTSD in addition to chronic depression, and alcohol abuse.  The examiner opined that the appellant's PTSD and depression were more likely than not due to service and/or aggravated by experiences in service.  The appellant did not relate, nor did the examiner mention, the appellant's substantiated stressor of witnessing two soldiers' deaths and/or opine as to whether this stressor could have caused her to suffer from any mental disorders.  Rather, the examiner focused on the appellant's alleged fall in service, which has not been substantiated.  It was also noted that the appellant reported having witnessed soldiers getting killed in combat, when the appellant was clearly never in combat.  The doctor's acceptance of unsubstantiated stressors and statements which clearly have no basis in reality significantly undermine the value of his opinion. 

Post-service medical records show several diagnoses of PTSD as well as several other psychiatric diagnoses.  However, to the extent that PTSD was recorded in the treatment records, none of the records actually explain that such a diagnosis was the result of the appellant's lone corroborated stressor.  Specifically, treatment notes dated in January 2001, August 2002, March 2004, and May 2004 all attributed the appellant's diagnosis of PT SD with her accounts of an in-service fall and sexual trauma.  However, as was acknowledged by the memorandum decision, those stressors have not been corroborated.

The Board finds that the November 2014 VA medical opinion to have great evidentiary weight in this case.  The VA examiner considered the appellant's medical history and reviewed the claims folder in providing the requested medical opinion.  The examiner considered the appellant's report of stressor event in service (witnessing a soldier die during basic training).  The examiner noted which DSM-V Criterion were not met for a diagnosis of PTSD.  The Board notes that the examiner provided a rationale which supported the opinion.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that the November 2014 VA medical opinion outweighs the August 2002 QTC Psychiatric Examination report which shows an assessment of PTSD more likely than not due to service and/or aggravated by experiences in service and the VA treatment records showing a diagnosis of PTSD.  The November 2014 VA medical opinion is more probative because it is based upon a comprehensive examination of the appellant and the examiner specifically considered the DSM-V criterion for a diagnosis of PTSD and the specific verified stressor event.  The August 2002 QTC Psychiatric Examination report and VA treatment records did not discuss the verified stressor event and whether this event was met the DSM criteria for a diagnosis of PTSD.  The Board is not required to accept an unsubstantiated diagnosis that the alleged PTSD had its origins in the appellant's service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  Moreover, as noted above, the inaccuracies in the facts that were reported to the doctor (such as witnessing soldiers get shot in combat) also greatly lessen the value of his conclusions.  For these reasons, the Board finds that the November 2014 VA medical opinion to have greater probative weight.

The Appellant's own implied assertions that she had PTSD due to events in service are afforded limited if no probative weight in the absence of a showing that the Appellant has the expertise to render opinions about medical matters.  The Appellant, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with the DSM, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Thus, the Board finds that the Appellant's lay statements are not competent evidence of a current diagnosis of PTSD. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra.  The preponderance of the evidence establishes that the Appellant does not have a current diagnosis of PTSD in accordance with the DSM due to the verified stressor event of witnessing a soldier die during basic training.  

Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.




ORDER

Service connection for PTSD is denied.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder must be remanded to the AOJ due to noncompliance with remand directives articulated by the Board in August 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Board remanded this matter to the AOJ in August 2014.  The Board remand directed the AOJ to afford the Appellant a VA psychiatric examination to determine the nature and etiology of her current psychiatric disorder.  The AOJ was directed to ask the examiner to render an opinion as to whether the Appellant's current mental health disabilities at least as likely as not are related to the corroborated stressor of viewing a fellow soldier's death during basic training.  

The Appellant was afforded a VA examination in November 2014.  The VA examiner indicated that the Appellant had a current diagnosis of major depressive disorder but did not provide an opinion as to whether this disorder was related to the corroborated stressor event of witnessing a soldier die during basic training.  

In light of the above, the Board finds that additional medical opinion is necessary.  On remand, the examiner who conducted the August 2014 VA examination or a suitable replacement should be asked to address whether it was at least as likely as not (50 percent or greater) that the Appellant's major depressive disorder either began during or was otherwise caused by her military service, to include as a result of witnessing a fellow soldier's death during basic training.  


Accordingly, the case is REMANDED for the following action:

1.  Return the Appellant's claims file to the examiner who conducted the August 2014 VA examination (or if she is no longer available, a suitable replacement).  If an opinion cannot be provided without an examination, one should be provided. 

The examiner should addresses whether it is at least as likely as not (50 percent probability or more) that the appellant's diagnosed major depressive disorder either began during or was otherwise caused by her military service to include as a result of witnessing a fellow soldier's death during basic training or had its onset in active service.    

In so doing, the examiner should be aware that the appellant's reports of falling six stories and being sexually assaulted have not been found to be credible and therefore should not be given any weight.  It is also noted that the appellant has a history of reporting false information such as being in combat.  

2.  Readjudicate the claim for service connection for an acquired psychiatric disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant, and she should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


